Citation Nr: 1206204	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 30 percent for conversion hysteria with somatization and anxiety, currently rated as PTSD.

2.  Entitlement to an increased disability rating in excess of 10 percent for shell fragment wound scar of the fronto-parietal area with headaches.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to July 1970 in the United States Marine Corps. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO in part, denied an increased disability rating in excess of 10 percent for conversion hysteria with somatization and anxiety and shell fragment wound scar of the fronto-parietal area with headaches.  The Veteran appealed the RO's February 2004 rating action to the Board.  In June 2007, the Board remanded this matter for further evidentiary development.  

In a September 2010 decision, the Board granted a 30 percent disability rating assigned to the service-connected conversion hysteria with somatization and anxiety; this decision was effectuated by the RO in an October 2010 rating action.  The Board also found that an increased disability rating in excess of 30 percent was not warranted for the above-cited service-connected disability.  The Board denied an increased disability rating in excess of 10 percent for the service-connected shell fragment wound scar of the fronto-parietal area with headaches.  The Veteran appealed the Board's September 2010 denial of an increased disability rating in excess of 30 percent for conversion hysteria with somatization and anxiety and denial of an increased disability rating in excess of 10 percent for shell fragment wound scar of fronto-parietal area with headaches to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, and pursuant to a Joint Motion for Remand submitted by the parties, the Court vacated the Board's September 2010 decision with respect to the above-cited issues and remanded the case to the Board for additional reasons and bases.  

In September 2010, the Board also found that an issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) had been raised in accordance with Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board requested that the RO provide the Veteran with appropriate procedural notice with respect to his TDIU claim.  In a November 2010 letter and response to the Board's directives, the Veteran was furnished with notice regarding his TDIU claim.  In the letter, the Veteran was informed that he had 30 days to the respond to the letter prior to the RO taking action on his claim.  As the Veteran did not provide any evidence in support of his TDIU claim within the requested 30 days, this issue is referred to the RO for appropriate action.  Thus, the issue of entitlement to TDIU is referred to the RO appropriate action.

Finally, after issuance of a March 2010 Supplemental Statement of the Case, the Veteran's attorney submitted additional VA treatment records, dated from November 2009 to October 2011, and a November 2011 report, prepared by E. E.M., M. D. along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  For the period prior to November 15, 2011, the evidence shows that the Veteran's conversion hysteria with somatization and anxiety was manifested by symptoms indicative of occupational and social impairment with reduced reliability and productive due to symptoms such as sleep disturbance, occasional suicidal and homicidal ideation, auditory hallucinations, restricted and anxious affect, mumbled speech, hypervigilance, and irritability without evidence of total occupational and social impairment. 

2.  Beginning on November 15, 2011, the evidence indicates that the Veteran's conversion hysteria was productive of total occupational and social impairment.

3.  The shell fragment wound residuals of the fronto-parietal area, are manifested by two scalp scars that are superficial, well-healed, 2.5 cm and 1.5 cm in length, and with no underlying tissue loss.

4.  For the duration of the appeal, the Veteran has had prostrating left-sided migraine headaches that are secondary to the service-connected shell fragment wound of the fronto-parietal area, which for at least several hours a day, are associated with nausea, vomiting and photophobia that require him to lie down, and are productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  For the period prior to November 15, 2011, the criteria for an increased disability rating of 70 percent, but no higher, for conversion hysteria with somatization and anxiety, currently rated as PTSD, have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes (DCs) 9205, 9411 (2011). 

2.  For the period on and after November 15, 2011, the criteria for an increased disability rating of 100 percent for conversion hysteria with somatization and anxiety, currently rated as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an increased disability rating of 10 percent for shell fragment wound scar of the fronto-parietal area have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011) 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

4.  For the duration of the appeal, the criteria for a separate 50 percent rating for migraine headaches secondary to the service-connected shell fragment wound residuals of the fronto-parietal area have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011) 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant must be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter must be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA provided the Veteran with notice on the Pelegrini II VCAA elements in letters issued in September 2003 and June 2007.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In the June 2007 letter, the RO provided the Veteran with notice regarding ratings and effective dates.  Dingess, supra. 

In Pelegrini II, the Court also held that VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  Here, the RO provided pre-adjudication notice via the September 2003 letter.  Id.

Regarding VA's duty to assist the Veteran with his increased disability evaluation claims on appeal, service treatment records (STRs) and voluminous VA and private post-service treatment and examination reports are contained in the claims files. In addition, statements of the Veteran and his attorney have been associated with the claims files.  The Veteran was afforded several VA examinations to determine the current severity of his service-connected psychiatric disorder and shell fragment wound scar of fronto-parietal area with headaches.  These examinations were performed in 2003, 2005 and 2009.  Copies of the above-cited examination reports are contained in the claims files. 

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the claims of entitlement to an increased disability rating in excess of 30 percent for conversion hysteria with somatization and anxiety and shell fragment wound scar of the fronto-parietal area with headaches.   For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits. 

II. Increased Rating Laws and Regulations 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating, such as here, was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, such as in this case, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505   (2007). 

III. Merits Analysis

(i) Conversion Hysteria with somatizaiton and anxiety, currently rated as post traumatic stress disorder (PTSD)

The Veteran seeks an increased disability rating in excess of 30 percent for his conversion hysteria with somatization and anxiety, currently rated as PTSD.  

In 1971, the RO granted service connection for conversion hysteria manifested by vague somatic complaints.  However, more recent treatment records show that medical professionals have found the diagnosis of conversion hysteria to be obsolete, and have diagnosed PTSD and major depression.  Nonetheless, no matter how the service-connected mental disorder is characterized, the same set of rating criteria-under the schedule of ratings for mental disorders-will be utilized to determine whether an increased rating is warranted for the Veteran's service-connected mental disability.  

As noted in the Introduction, in its September 2010 decision, the Board granted an increased 30 percent disability rating to the Veteran's conversion hysteria with somatizaiton and anxiety.  In an October 2010 rating action, the RO effectuated the Board's decision and assigned a 30 percent disability rating to the above-cited psychiatric disorder, effective July 11, 2003, the date the RO received the Veteran's claim for increased compensation for this disability.  

The Veteran's psychiatric disability is rated under 38 C.F.R. § 4.130, Diagnostic Codes 9402-9411, which in turn incorporates criteria contained in the General Rating Formula for Mental Disorders. 

Under 38 C.F.R. § 4.130, Diagnostic Codes 9205 and 9411, a 30 percent disability rating will be assigned where the psychiatric disability is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation; 

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; 

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships; and, 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id. 
According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association  (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2011).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51-60 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  Id. 

After an extensive review of the voluminous VA and private treatment records, dated from 2003 to 2011, the Board finds that the Veteran's conversion hysteria with somatization and anxiety, currently rated as PTSD, has more closely approximated the criteria for a 50 percent rating prior to November 15, 2011 and a 100 percent disability rating thereafter.  

Period prior to November 15, 2011 for conversion hysteria with somatization and anxiety, currently rated as PTSD, 

For the period prior to November 15, 2011, the Board finds that the competent and probative evidence supports an award of 70 percent disability rating for the Veteran's conversion hysteria with somatization and anxiety.  During this period, the private and VA treatment and examination reports have shown an ongoing severe level of disability due to the Veteran's psychiatric disorder despite his efforts to engage in treatment and behavior modification.  Throughout the appeal, the Veteran has experienced PTSD-related symptoms, such as significant hypervigilance and irritability, insomnia, exaggerated startle response, and depression.  A September 2003 VA examination report reflects that a mental status evaluation was essentially normal and that the examiner found his psychiatric disorder to only have had a mild (italics added for emphasis) impact on his work and social relationships.  The Veteran was assigned a GAF score of 55.  
Yet, when the Veteran was evaluated at a VA outpatient psychiatric clinic in October 2003, he reported having auditory hallucinations and social avoidance/isolation.  He denied having attempted suicide.  

The Veteran's psychiatric disorder continued to increase in severity as reflected by a February 2005 VA examination report.  When the Veteran presented himself to the February 2005 VA examination, he exhibited poor hygiene, spoke with mumbled speech, had a restricted affect and poor insight, and reported having daily suicidal and homicidal ideations and visual hallucinations of Vietnam.  He stated that he had panic attacks, the duration of which was not reported.  The February 2005 VA examiner found the Veteran's extent of social and work impairment over the previous 12 months to have been marked (italics added for emphasis) in that he avoided all social contact and could only handle working four (4) hours a day.  The Veteran was assigned a GAF score of 44.  (See September 2003 and February 2005 VA examination reports). 

The Veteran's psychiatric disorder once again took a positive turn in 2009.  VA treatment reports, dated in June and July 2009, as well as an August 2009 VA examination report, show that his speech was logical and goal-oriented.  There was no evidence of any formal thought disorder.  His affect was less constricted.  In August 2009, he denied having any suicidal or homicidal ideations.  The August 2009 VA examiner assigned the Veteran a GAF score of 55 because of moderate (italics added for emphasis) symptoms associated with reduced social, vocational and mental functioning.  The VA examiner concluded that the severity of the Veteran's symptoms were less than when presented to VA in 2005, based on his own self-report.  Despite the Veteran's temporary reduction in intensity of his PTSD-related symptoms, he reported an increased in visual hallucinations, suicidal and homicidal ideation in November 2010.  (See VA treatment report, dated in mid-November 2010).  

Overall, the Board finds that the above-cited VA and private treatment and examination reports demonstrate an ongoing and progressively severe level of psychiatric disability that waxed and waned throughout the appeal despite the Veteran's efforts to engage in treatment and behavior modification.  Given the relative depth and persistence of the Veteran's PTSD-related symptoms, such as a restricted affect, varying reports of suicidal and homicidal ideation and visual hallucinations, panic attacks, hypervigilance, and, neglect of personal hygiene, the Board finds that the Veteran's conversion hysteria with somatization and anxiety, currently rated as PTSD, has more closely approximated the criteria for a 70 percent rating for the period prior to November 15, 2011, the date VA received the Veteran's claim for increased compensation for this disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2011).  

These findings, especially that of suicidal thoughts, indicate a further increase in severity as of May 12, 2008 and support a 70 percent evaluation. The Board would point out that these findings, as well as the contemporaneous VA outpatient treatment records, were not indicative of total occupational and social impairment or any of the other criteria for a 100 percent evaluation under Diagnostic Code 9411 and therefore would not support an evaluation in excess of 70 percent. 

 The Board would point out that these findings were not indicative of total occupational and social impairment or any of the other criteria for a 100 percent evaluation under Diagnostic Code 9411 and therefore would not support an evaluation in excess of 70 percent.   Specifically, a February 2005 VA examiner described the Veteran's social and occupational impairment as being marked, , as opposed to total.  This finding is also consistent with GAF scores assigned during the period prior to November 15, 2011.  Aside from a single GAF score of 44 in 2005, the Veteran was primarily assigned scores of 55, which are indicative of moderate to severe degree of symptomatology.  Thus, in view of the foregoing, the  Board will grant the Veteran a 70 percent rating for the service-connected conversion hysteria with somatization and anxiety, now rated as PTSD, for the period prior to November 15, 2011. 

The Board also concludes that an increased 70 percent disability rating is not warranted for the service-connected conversion hysteria with somatization and anxiety, currently rated as PTSD.  The Veteran did not exhibit symptoms consistent with occupational and social impairment and deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  Specifically, while the Veteran experienced some paranoid-type delusions and visual hallucinations associated with his Vietnam service, those symptoms were not of a long-term nature  as they waxed and waned throughout the appeal.  In addition, while the Veteran has described having panic attacks, he did not describe their duration so as to be considered near-continuous.  Finally, while a private psychologist found that that the Veteran was unable to sustain gainful employment due to his " disabling conditions" he did not specify whether this assessment included his physical limitations as well as his psychiatric condition.  

For the period from November 15, 2011, the Board finds that the competent and probative evidence of record supports a 100 percent disability rating for the service-connected conversion hysteria with somatization and anxiety, currently rated as PTSD..  A private treatment record, dated November 15, 2011, a private psychologist, E. E. M., M. D., noted that while the Veteran's psychiatric symptoms had been reduced with medication and retirement from employment, that the lack of resolution of his PTSD-symptoms would intensify with age and any remunerative effort.  Thus, and with regards to occupational impairment, Dr. E. E. M. determined that the Veteran would not be able to handle the stress of the ordinary demands of any work-type situation.  Dr. E. E. M. found the Veteran's "disabling conditions," diagnoses that included PTSD, panic disorder with agoraphobia, and recurrent and moderate major depression, and "Wounds to head, back, arm," to be severe, as opposed to moderate, Dr. E. E. M. indicated that the above-cited diagnoses had contributed to the Veteran being completely unemployable because his symptoms had increased in depth and pervasiveness with age.  (See November 2011 report, prepared by E. E. M., M. D.).  

Regarding social impairment and additional criteria listed for a 100 percent rating, the Veteran did not show signs of psychotic behavior or suicidal or homicidal ideation.  Notwithstanding the foregoing, Dr. E. E. M. noted that the Veteran had withdrawn from almost all social activity, which indicated a loss of ability to experience pleasure and lower self esteem.  Dr. E. E. M.'s assigned the Veteran a GAF score of 44 on November 15, 2011, which reflects major impairment in several areas to serious impairment of social, occupational or school functioning.  Based on the foregoing, the Board finds that the severity of the Veteran's conversion hysteria with somatization and anxiety, currently rated as PTSD, and the effect of those symptoms on his social and work situation justify this higher, 100 percent, rating for total social and occupational impairment for the period beginning November 15, 2011.  Mauerhan, supra. 

Additionally, for the period beginning on November 15, 2011, the Veteran has submitted no evidence showing that his ADD has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2011). 

Overall, the Board finds that the criteria for an initial 100 percent evaluation for PTSD have been met for the period on and after November 15, 2011, with a 70 percent evaluation warranted prior to that time.  This represents a partial grant of the benefit sought on appeal. 38 C.F.R. §§ 4.3 , 4.7. 

(ii) Shell fragment wound scar of the fronto-parietal area with headaches. 

The record reflects that the Veteran's shell fragment wound residuals of the fronto-parietal area are manifested by two scalp scars and ongoing complaints of headaches since service. 

A 10 percent disability rating has been assigned pursuant to Diagnostic Code (DC) 7804, which provides for a maximum 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).  

The Board notes that the Veteran has not requested consideration of the revised criteria for scars (DCs 7800-7805) which are effective October 23, 2008.  Accordingly, the previous rating criteria are for application.

In order for a rating in excess of 10 percent to be assigned for the two scalp scars, there would need to be evidence of disfigurement of the head, face, or neck, including visible or palpable tissue loss or gross distortion or symmetry; or of limitation of function of the affected part.  38 C.F.R. § 4.118, DCs 7800, 7805 (2008).  However, a review of the review of the record, including a photograph of the Veteran's scalp scars, does not show that these scalp scars are disfiguring or limit the function of any part.  Rather, the competent evidence of record shows the scars are superficial, well-healed, 2.5 cm and 1.5 cm in length, and have no underlying tissue loss.  Thus, a rating in excess of 10 percent is not warranted for the service-connected scars.  Id.

The Veteran's complaints of left-sided migraine-type headaches have been linked in service and post-service treatment records to his shell fragment wound of the fronto-parietal area.  Thus, a discussion of whether the Veteran is entitled to a separate disability rating for his migraine headaches is warranted.  Migraine headaches are evaluated under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Under this provision, a 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks that have averaged one in 2 months over the last several months.  A 30 percent evaluation is assigned where there is evidence of migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent evaluation may be assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a; DC 8100. 

Applying DC 8100 to the facts of this case, the Board finds that the evidence supports a 50 percent evaluation for the Veteran's migraine headaches since July 11, 2003, the date VA received the Veteran's claim for increased compensation for the service-connected shell fragment wound scar of the fronto-parietal area.  VA examination reports, as well as VA and private treatment records, clearly reflect that since the Veteran filed his increased evaluation for the above-cited service-connected disability in 2003, he has experienced left-sided radiating-type migraine headaches that have occurred at a minimum three (3) times a week, have lasted for at least at least four (4) to six (6) hours, and have been associated with nausea, vomiting and photophobia that have required him to lie down.  In 2005, his migraine headaches were noted to have caused him to leave work at least four (4) times a month.  (See February 2005 and August 2009 VA neurological examination reports).  At an August 2009 VA examination, the Veteran reported that his migraine headaches occurred daily and lasted eight (8) to 22 hours.  He rated their intensity an eight (8) out of 10, with 10 being the highest degree of intensity.  In fact, in order to manage the frequency, duration and intensity of his migraine headaches, the Veteran pursued the option of receiving an occipital block.  (See March 2011 VA treatment record). 

With respect to the frequency of the Veteran's migraine headaches, the Board points out that the phrase "very frequent" is not defined in the Rating Schedule.  However, since prostrating attacks occurring on an average once a month warrant a 30 percent evaluation, one can only assume that such attacks at a minimum three times a week during the appeal period, can be considered very frequent under DC 8100.  The Veteran's attacks are also prostrating and prolonged and have required him to lie down and, at times, have lasted 22 hours. 

Finally, the Board finds that the Veteran's headaches have resulted in severe economic inadaptability.  The Board notes that during the appeal, the Veteran retired from his employment at the United States Postal Office apparently from his service-connected psychiatric disorder and shell fragment wound residuals to his head, back and arm.  (See Dr. E. E. M.'s November 2011 report).  Even assuming for discussion purposes that the Veteran retired because of the above-cited disabilities, clearly the fact that the Veteran suffered from prolonged prostrating attacks of his migraine headaches several times a week that had caused him to miss work four (4) times a month when he was employed is sufficient evidence of severe economic inadaptability.  In any event, the Veteran's migraine headaches have been found to be secondary to his service-connected shell fragment wound of the fronto-parietal area, a disability which Dr. E. E. M. found, in part, to render the Veteran unemployable.  Id.   

The Board thus concludes the Veteran's headaches meet the criteria for a 50 percent evaluation under DC 8100 since July 11, 2003.  The evidence shows that the Veteran's migraine headaches are very frequent and cause severe economic inadaptability due to prolonged prostrating attacks.  Accordingly, a separate 50 percent evaluation for migraine headaches as secondary to the service-connected shell fragment wound of the fronto-parietal area is granted. 

IV. Hart Considerations

For all the foregoing reasons, the Board finds that there is no basis for staged ratings of the service-connected conversion hysteria with somatization and anxiety, currently rated as PTSD, residuals of a shell fragment wound scar of the fronto-parietal area with headaches, and migraine headaches as secondary to the service-connected residuals of a shell fragment wound scar of the fronto-parietal area other than the 50 percent disability ratings assigned herein.  Hart, supra.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings other than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

V. Extraschedular Consideration

The Board has also considered whether the claims should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2011). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Veteran's conversion hysteria with somatization and anxiety, currently rated as PTSD, and residuals of a shell fragment wound scar of the fronto-parietal area with headaches are contemplated by the rating schedule and the Board accordingly finds referral for extra-schedular evaluation is not warranted for either disability.  Id. 






ORDER

A disability rating of 70 percent, and no higher, for conversion hysteria with somatization and anxiety, currently rated as PTSD, for the period prior to November 15, 2011 is granted subject to the laws and provisions governing the award of monetary benefits.
 
An increased evaluation, to 100 percent, for conversion hysteria with somatization and anxiety, currently rated as PTSD, for the period beginning November 15, 2011 , is granted, subject to the criteria applicable to the payment of monetary benefits. 

An increased disability rating in excess of 10 percent for shell fragment wound scar of the fronto-parietal area is denied. 

A separate 50 percent rating for migraine headaches as secondary to the shell fragment wound scar of the fronto-parietal area is granted, subject to the laws and regulations governing the award of monetary benefits. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


